Exhibit 10.13

Confidential Treatment Requested

Redacted sections marked by brackets [*   *] have been omitted pursuant to
a request for confidential treatment and have been filed separately with the
Commission.


FEBRUARY 7, 2006

Stephen C. Herndon

Senior Vice President

Global Government Group

600 Peachtree Street NE

Atlanta, GA 30308

Dear Stephen:

This letter details the agreement between EPIQ Systems and Bank of America to
extend our marketing arrangement for Chapter 7 bankruptcy products and services,
and unless otherwise indicated, the terms of this letter will become effective
as of the date hereof.

1.               Modification of Previous Agreements. This letter modifies and
amends the Agreement for Computerized Trustee Case Management System dated
November 22, 1993 (the “1993 Agreement”) and all other agreements between the
parties in writing, with respect to the subject matter hereof, including but not
limited to this letter and those letters dated October 2, 2003, December 5,
2003, and March 29, 2004, (collectively, with the 1993 Agreement, the “Letter
Agreement”). If a provision of this letter conflicts or is inconsistent with any
provision of any other component of the Letter Agreement, then the terms of this
letter will be controlling. Except as modified by this letter, the terms of the
1993 Agreement and the Letter Agreements will continue in full force and effect
and will constitute our entire agreement and supersede any other prior
agreements (oral or written).  Terms with initial capital letters shall have the
meanings as defined in this Agreement. The terms “party” and “parties” shall
refer to EPIQ Systems and Bank of America.

2.               Clients.

A.           Bank of America reaffirms it will continue to accept new joint
bankruptcy trustee clients into the EPIQ Systems & Bank of America marketing
arrangement as described in Section 1 and agrees to make its products and
services available to those bankruptcy trustee clients that execute the
appropriate service agreements with EPIQ Systems and Bank of America, and such
client shall be deemed to be a joint client (the “Joint Clients”); provided,
however, that Bank of America, based on its reasonable business judgment, shall
have the right to reject a business relationship with any such bankruptcy
trustee client.

B.             Each party will determine its own level of sales and marketing
resources and its efforts with respect to marketing and servicing Joint Clients;
provided, however, that each party will coordinate and cooperate with the other
party in good faith with respect to Joint Client calls.

C.             In client-facing contexts, both parties agree to refer to one
another as a marketing ally and will not refer to one another as a vendor,
customer, supplier or sub-contractor.


--------------------------------------------------------------------------------


3.               Non-Exclusive Relationship.

A.           As of the effective date of this letter, the marketing arrangement
between EPIQ Systems and Bank of America will continue on a non-exclusive basis
for all products and services offered by either party. The marketing arrangement
is not a vendor/supplier agreement, and neither party is a customer/vendor of
the other.  Both parties may independently or jointly market their services to
their respective bankruptcy trustee clients or other potential clients for the
purpose of engaging in the Chapter 7 Trustee business.

B.             EPIQ Systems and Bank of America will be entitled to engage other
banks or software providers, respectively, to provide the same services to its
clients as provided by the other party under the Letter Agreement.

C.             [*Redacted pursuant to a request for confidential treatment and
filed separately with the Commission.*]

4.               Products and Services. EPIQ Systems and Bank of America agree
to provide Joint Clients with products and services in accordance with the
Letter Agreement and in compliance with the United States Trustee Chapter 7
Handbook and the United States Bankruptcy Code.  Each party will work in good
faith to make its products and services competitive in the marketplace and to
maintain the quality of its products and services on an on-going basis.

5.               Fees.  Bank of America agrees to compensate EPIQ Systems for
the deposit portfolio maintained at Bank of America and the Joint Client
relationships according to the Fee Schedules attached hereto as Exhibit A and
Exhibit B, as may be amended from time to time as permitted herein. 
Modifications to the Fee Schedules may be requested by either party and require
the prior written consent of both parties.  All fees will be paid only by Bank
of America to EPIQ Systems directly.  No fee payable hereunder will be passed on
or through to a Joint Client or any other third party.

6.               Joint Clients.  Until this marketing arrangement between EPIQ
Systems and Bank of America is terminated after following the procedure outlined
in Section 9, the parties agree that each Joint Client has the right to remain a
client of each of EPIQ Systems and Bank of America and to utilize each party’s
respective products and services in accordance with the Letter Agreement. 
Notwithstanding Section 3 above, Bank of America will not, and its Affiliates
will not, directly or indirectly support with its products or services a Joint
Client through any other arrangement with another third-party technology
provider for a period of time which is eighteen (18) months following the
completion of EPIQ Systems’ most recent financial investment in hardware or
on-site training for the benefit of such Joint Client.

7.               Industry Conventions.  Both parties shall remain in full
compliance with U.S. Trustee and bankruptcy court regulations pertaining to
customer relationships, products and services.  If regulatory changes alter the
industry environment in a fashion that materially affects one or both parties,
then the parties shall work in good faith to negotiate an appropriate
modification, if any is warranted, to this marketing relationship.

8.               Shared Costs.  If the parties mutually agree to cooperatively
convene Joint Client entertainment, holiday dinners or other industry events,
then the parties will share these costs equally and will promptly reimburse one
another for actual out of pocket expenses (not to include charges for travel,
lodging or meals incurred by their own personnel).  Neither party will be
required to convene or pay for any such event, unless it so agrees in advance.

2


--------------------------------------------------------------------------------


9.              Termination.

A.           Termination.  The Letter Agreement will remain in effect unless
terminated in accordance with the provisions of this Letter Agreement. Either
party may initiate termination by providing written notice to the other party of
such party’s intent to terminate the Letter Agreement, as amended (“Preliminary
Termination Notice”); provided, however that neither party shall initiate
termination prior to October 1, 2006.  This termination provision only relates
to the Chapter 7 bankruptcy product of the parties, and will have no effect on
any other products, business or development that Bank of America and EPIQ
Systems may be promoting or conducting together.  The duration of the
termination process will be three (3) years following receipt of the Preliminary
Termination Notice (the “Disengagement Period”) and will be divided into the
following three phases.

[*Redacted pursuant to a request for confidential treatment and filed separately
with the Commission.*]

B.             Dissemination of Information.  During the Disengagement Period,
both parties will cooperate in the dissemination of information regarding their
relationship and will cooperate with reasonable requests of the other party
regarding public statements, communications with Joint Clients and regulatory
bodies, meetings with interested parties, routine audit confirmations and due
diligence inquiries and other appropriate matters.

C.             Products, Services and Quality.  During the Disengagement Period,
(i) both parties shall continue to offer all their respective products and
services, in accordance with this Letter Agreement, and (ii) Joint Clients may
continue using the combined products and services of both parties.  During the
Intent to Terminate Period, the Transition Planning Period and the Wind-up
Period, both parties will continue to accept and support new Joint Clients in
accordance with the Letter Agreement and Section 9Aiii, above.

D.            Applicability of all Terms and Conditions.  During the entirety of
the Disengagement Period, all terms of the Letter Agreement, as amended, will
remain in full force and effect

E.              Fees.  During the Disengagement Period and any extension
thereof, Bank of America will continue to pay directly to EPIQ Systems all fees,
according to the Fee Schedule in effect at the time of receipt of a Conclusive
Termination Notice by a party.

F.              Termination for Cause.  Notwithstanding the provisions of this
section 9, a party may initiate termination of the Letter Agreement upon Cause
Notice (defined below) to the other party if, in the good faith determination of
the terminating party, the other party:

i.                  breaches a material term or condition of the Letter
Agreement; or

ii.               terminates, liquidates or dissolves its business, disposes of
a substantial portion of its assets or experiences a material adverse change, if
such event renders it unable to perform its obligations hereunder.

G.             “Cause Notice” hereunder shall be the following:  (I) the
terminating party shall send notice (the “Initial Notice”) stating the basis for
the breach as set forth in i or ii above, giving a 60 day right to cure.  (II)
if the breach is not cured in 60 days, the terminating party shall then give
notice (the “Second Notice”) of its intent to terminate in 60 days.  (III) 60
days following the Second Notice, the Letter Agreement may be terminated by the
terminating party, immediately.

10.       Intellectual Property Rights of EPIQ Systems.  EPIQ Systems will
retain exclusive ownership of, and all right and title, interest in and to, all
its Intellectual Property and Bank

3


--------------------------------------------------------------------------------


of America will have no ownership of or right, title or interest in or to any of
EPIQ Systems’ Intellectual Property. “Intellectual Property” will mean any and
all tangible and intangible domestic and foreign intellectual property of every
kind and nature and however designated (including, without limitation, patents,
inventions, know-how, trade secrets, copyrights and copyrightable works, and
trademarks), whether arising by operation of law, contract license, or otherwise
and including, for the avoidance of doubt, software (including, without
limitation, source code, object code, data, databases and documentation), design
materials, data and object models.  Both parties confirm that the TCMS software,
TCMS Web software, all updates, modifications and enhancements thereto, and all
copies of the foregoing are proprietary to EPIQ Systems and title remains with
EPIQ Systems.  All applicable rights to patents, copyrights, trademarks and
trade secrets in the TCMS software and TCMS Web software, remain with EPIQ
Systems.

11.         Extraordinary Services.  If Bank of America and EPIQ Systems agree
that EPIQ Systems will provide services outside the ordinary course of its
business, to Bank of America or a Joint Client, a supplementary fee payable by
Bank of America to EPIQ Systems will be negotiated in good faith by the parties
[*Redacted pursuant to a request for confidential treatment and filed separately
with the Commission *].

12.         Severability.  In the event that any of the provisions or portion
thereof of this letter are held by a court of competent jurisdiction to be
unenforceable, invalid, or illegal, such provision shall be severed from this
letter, and the remaining valid, enforceable, and legal provisions of this
letter shall remain in full force. In lieu of such unenforceable, invalid, or
illegal provision, there shall be added a clause or provision as similar in
terms to such unenforceable, invalid, or illegal term or provision to make it
enforceable, valid and legal.

13.         Assignment.  Either party may assign its rights or obligations under
the Letter Agreement without the consent of the other party upon change in
control of that party’s assets or stock; provided that such assignee shall
agree, in writing, prior to such assignment, to be bound by the terms and
conditions hereof. Assignment for any other reason requires the written consent
of the other party, which may be granted or withheld at that party’s sole
discretion.

14.         Dispute Resolution.

A.                In the event of any dispute under or relating to this letter,
the 1993 Agreement, and the Letter Agreements, including any claim based on or
arising from an alleged tort, the parties agree that such dispute will first be
submitted to mediation and then, should mediation fail, to binding and final
arbitration, pursuant to the provisions of the Federal Arbitration Act, 9 U.S.C.
Sec. 1 et seq. (“FAA”) under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that any such mediation or
arbitration will be conducted in Chicago, Illinois. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy will not constitute a waiver of the right of any party to
submit the controversy or claim to mediation and/or arbitration if the other
party contests such action for judicial relief. This provision does not
foreclose any action in aid of arbitration or for injunctive relief in any
federal court sitting in Chicago, Illinois having jurisdiction thereof (which
court also will have exclusive jurisdiction over any litigation instituted under
this section). Any controversy concerning whether an issue can be arbitrated
will be determined by the arbitrator(s). The mediator(s) and/or arbitrator(s)
will give effect to statutes of limitation in determining any claim or
controversy. The parties agree that the arbitrator(s) will have the broadest
powers permitted under law to award such damages and/or injunctive relief. The
parties agree that each will share equally in the estimated reasonable fees and
costs of the mediation and/or arbitration procedure, subject to the power of the
arbitrator(s) to apportion such fees and costs as he, she or they deem
appropriate. The parties agree that the arbitrator(s) may, in his, her, or their
discretion, award attorney fees to the prevailing party. The parties agree that
submission of any such dispute to arbitration is a condition precedent for
invoking the jurisdiction of any court over the subject matter of their dispute,
except for suits for

4


--------------------------------------------------------------------------------


injunctive relief and suits in aid of arbitration. Judgment on the award
rendered by the arbitrator(s) may be entered in any federal court sitting in
Illinois having jurisdiction thereof. The parties waive any claim that such
court does not have personal jurisdiction over them or is an inconvenient forum.
The prevailing party in connection with any dispute involving a court proceeding
will be entitled to collect its costs, expenses, and reasonable attorney fees
from the other party.

B.                  The mediation and arbitration and all proceedings, discovery
and any mediation or arbitration award are confidential. Neither the parties nor
the mediator(s) nor the arbitrator(s) will disclose any information obtained
during the course of the mediation or arbitration to any person or entity who is
not a party to the mediation or arbitration unless permitted by law. Attendance
at the mediation or arbitration will be limited to the parties and those called
as witnesses, if any. Witnesses will be sequestered, unless the parties agree
otherwise.

C.             The parties acknowledge that each has had the opportunity to
consult with counsel of choice before signing this Agreement, and, to the extent
permitted by law, each hereby knowingly and voluntarily, without coercion,
WAIVES ALL RIGHTS TO TRIAL BY JURY of all disputes between them and instead
agrees to resolve any such disputes by means of this alternate dispute
resolution.  Notwithstanding the foregoing sentence, any such disputes brought
in California state courts shall be determined by judicial reference in
accordance with California Code of Civil Procedure Section 638.

D.            This Section 14 will not be construed to prevent a party from
instituting, and a party is authorized to institute, litigation solely and
exclusively (i) to toll the expiration of any applicable limitations period;
(ii) to preserve a superior position with respect to other creditors; (iii) to
seek immediate injunctive relief with respect to an infringement or alleged
infringement of such party’s intellectual property rights or confidentiality
rights under this Agreement; or (iv) to enforce an arbitration award under this
section. Subject to the foregoing, this section will provide the exclusive
procedure for resolving disputes under this Agreement.

E.              Each party will continue performing its obligations under this
Agreement while any dispute submitted to arbitration or litigation under this
section is being resolved until such obligations are terminated by the
expiration or termination of this Agreement or by a final and binding
arbitration award, order, or judgment to the contrary under this section.

15.         Governing Law.  This letter agreement will be governed by, and
construed and enforced in accordance with, the laws of the State of Illinois,
without regard to conflicts of laws principles.

16.         Third Party Beneficiary.  Nothing herein, with regard to any
agreements, duties or obligations of the parties shall confer on any Joint
Client, any rights or privileges as a third party beneficiary hereof.

17.         Limitation of Liability.  Neither party shall be liable to the other
for any special, indirect, incidental, consequential, punitive or exemplary
damages, including, but not limited to, lost profits, even if such party alleged
to be liable has knowledge of the possibility of such damages, provided,
however, that the limitations set forth in this Section shall not apply to or in
any way limit the indemnity obligations of a party under the Letter Agreement.

Sincerely,

 

/s/   Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

5


--------------------------------------------------------------------------------


Our signatures below will indicate our acceptance of the terms of this letter,
including the Exhibits hereto.

EPIQ SYSTEMS, INC.

 

BANK OF AMERICA, N.A.

 

 

 

By:

   /s/   Elizabeth M. Braham

 

 

By:

   /s/   Stephen C. Herndon

 

 

 

 

 

Elizabeth M. Braham

 

Stephen C. Herndon

Its: Executive Vice President & CFO

 

Its:

Senior Vice President

 

 

 

Treasury Management Sales Exec

 

 

 

Global Treasury Management

 

 

 

Global Government Group

 

 

 

 

 

 

Date: February 7, 2006

 

Date: February 7, 2006

 

6


--------------------------------------------------------------------------------


EXHIBIT A

Fees For February 1, 2006 through September 30, 2006

[*Redacted pursuant to a request for confidential treatment and filed separately
with the Commission.*]

7


--------------------------------------------------------------------------------



EXHIBIT B

Fees Effective October 1, 2006 and thereafter

1.               [*Redacted pursuant to a request for confidential treatment and
filed separately with the Commission.*]

8


--------------------------------------------------------------------------------